                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

GRABER, INC.,                     )
                                  )
     Plaintiff,                   )
                                  )
     v.                           )
                                  )
W&Z CONTRACTING                   )
CONSTRUCTION, LLC, et al.,        )
                                  )
     Defendants;                  )
_________________________________)                   No. 4:19 CV 67 CDP
                                  )
W&Z CONTRACTING                   )
CONSTRUCTION, LLC,                )
                                  )
     Counterclaim Plaintiff,      )
                                  )
     v.                           )
                                  )
GRABER, INC., et al.,             )
                                  )
     Counterclaim Defendants.     )

                         MEMORANDUM AND ORDER

      Defendants W&Z Contracting Construction, LLC and Wilmer Urbina

Gutierrez move to dismiss plaintiff Graber, Inc.’s complaint, asserting that their

release of the mechanic’s lien at issue in this case renders Graber, Inc.’s claims

against them moot. For the reasons stated in Graber, Inc.’s response to defendants’

motion, I disagree with defendants’ assertion. The damage allegedly suffered by
Graber, Inc., in this action was not solely on account of the existence of the

mechanic’s lien, but by the act of filing it as well.

      Accordingly,

      IT IS HEREBY ORDERED that defendants W&Z Contracting

Construction, LLC and Wilmer Urbina Gutierrez’s Motion to Dismiss Plaintiff

Graber, Inc.’s Complaint [58] is DENIED.

      IT IS FURTHER ORDERED that W&Z Contracting Construction, LLC

and Wilmer Urbina Gutierrez’s related Motion to Stay Discovery [59] is DENIED.




                                         ___________________________________
                                         CATHERINE D. PERRY
                                         UNITED STATES DISTRICT JUDGE


Dated this 9th day of December, 2019.




                                          -2-
